Case 18-06662-MM13 Filed 02/25/20 Entered 02/26/20 13:14:59 Doc 82. Pg. 1of 1

DAVID L. SKELTON, TRUSTEE #96250

ft PR rt en

525 B STREET, SUITE 1430 .

SAN DIEGO, CA 92101 FILED

(619) 338-4006 (Phone) | ILED |
(619) 239-5242 (Fax) M20FEB 25 PM 3:47

 

 

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF CALIFORNIA
325 West F Street, San Diego, CA 92101-6991
In Re: Chapter 13
JEROME PLAZA GUILLERGAN

 

Bankruptcy Case No. 18-06662-MM13
10239 GREENLEAF ROAD
SPRING VALLEY, CA 91977

UNDISTRIBUTED FUNDS
Debtor. ARZSS I!

 

TO THE CLERK, BANKRUPTCY COURT:

TRANSMITTED HEREWITH IS A CHECK IN THE AMOUNT FOR DEPOSIT INTO THE COURT REGISTRY AS
UNCLAIMED PROPERTY FOR THE ABOVE REFERENCED CHAPTER 13 CASE.

DISPOSITION OF CASE: CLOSED
EXPLANATION OF SOURCES: Stale dated Debtor refund check

NAME OF PAYEE ON UNCLAIMED CHECK:

JEROME PLAZA GUILLERGAN
10239 GREENLEAF ROAD
SPRING VALLEY, CA 91977

AMOUNT: $3,515.00

I hereby certify under penalty of perjury that if valid addresses were available, a true copy of this was served on
the debtor, the attorney of record, and the payee at the addresses as they appear herein.

SERVED: [x]DEBTOR [xJATTORNEY [ ]PAYEE jt
DATED: February 21, 2020 Melissa Pennington {|

Clerk for the Office of
DAVID L. SKELTON, TRUSTEE

DAVID L SPECKMAN #178180
1350 COLUMBIA ST UNIT 503
SAN DIEGO, CA 92101-3455

De GGA nic. IP
